 

Exhibit 10.1

 

STANDSTILL AGREEMENT

 

This Standstill Agreement (this "Agreement") is made by and between MutualFirst
Financial, Inc. ("MutualFirst") on the one hand, and Ancora Advisors, LLC, the
Ancora Trust, the Ancora Income Fund, Ancora Equity Fund, Ancora Special
Opportunity Fund, Ancora/Thelen Small-Mid Cap Fund, Ancora MicroCap Fund,
Merline Partners, AAMAF LP, Birchwald Partners LP, Ancora Catalyst Fund LP,
Pondfield LP, Ancora Greater China Fund LP, Ancora Family of Mutual Funds,
Employees of Ancora Advisors LLC and Owners of Ancora Advisors LLC, Frederick
DiSanto  and James Bernard (collectively, the "Ancora Parties"), on the other
hand, on behalf of themselves and their respective affiliates (MutualFirst and
the Ancora Parties together, collectively, the "Parties").  In consideration of
the covenants, promises and undertakings set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

 

1.       Board Membership

 

The Board of Directors of MutualFirst, has nominated James M. Bernard to serve
in the class of directors with a term expiring at the conclusion of
MutualFirst's 2020 annual meeting of stockholders. At all times from and after
the date of this Agreement, subject to Section 4 hereof, MutualFirst's Board of
Directors will also appoint, at its sole discretion, all other persons to fill
remaining director positions or vacancies on the MutualFirst Board of
Directors.  Mr. Bernard shall receive the normal compensation and benefits paid
to directors of MutualFirst while he serves as a director thereof.

 

The Board of Directors of MutuaFirst will cause the Board of Directors of
MutualBank (the "Bank”) to appoint Mr. Bernard to the Bank's Board of Directors
for a term to expire at the annual meeting of the Bank's sole shareholder to be
held in 2020, as required by Article III, Section 11 of the Bank's Bylaws.  Mr.
Bernard shall receive the normal compensation and benefits paid to directors of
the Bank while he serves as a director thereof.

 

Mr. Bernard or the Substitute Nominee (as defined in Section 4 hereof), as the
case may be, agrees to promptly submit his resignation as a member of the Board
of Directors of each of MutualFirst and the Bank upon the expiration of his
term.

  

2.       Standstill

  

The Ancora Parties each agree that during the Standstill Period (as hereinafter
defined), the Ancora Parties and their affiliates or associates (as defined in
Rule 12b-2 promulgated pursuant to the Securities Exchange Act of 1934, as
amended (the "Exchange Act")) will not (and they will not assist or encourage
others to), directly or indirectly, in any manner, without prior written
approval of the Board of Directors of MutualFirst:

  

(i)            acquire, offer or propose to acquire, solicit an offer to sell or
agree to acquire directly or indirectly, alone or in concert with others, by
purchase, gift, tender, exchange or otherwise, any direct or indirect beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) or any
direct or indirect interest in any securities or direct or indirect rights,
warrants or options to acquire, or securities convertible into or exchangeable
for (collectively, an "Acquisition"), any securities of MutualFirst, such that
as a result of such of such Acquisition, the Ancora Parties would maintain
beneficial ownership in excess of 9.99% of the outstanding shares of MutualFirst
common stock;

  



 

 

 

(ii)            make, engage in, or in any way participate in, directly or
indirectly, alone or in concert with others, any "solicitation" of "proxies" or
consents to vote (as such terms are used in the proxy rules of the Securities
and Exchange Commission promulgated pursuant to Section 14 of the Exchange Act)
or seek to advise, encourage or influence in any manner whatsoever any person
with respect to the voting of any voting securities of MutualFirst;

  

(iii)            form, join, encourage, influence, advise or in any way
participate in a "group" within the meaning of Section 13(d)(3) of the Exchange
Act (other than a group involving solely the Ancora Parties) with respect to any
voting securities of MutualFirst or otherwise in any manner agree, attempt, seek
or propose to deposit any securities of MutualFirst in any voting trust or
similar arrangement, or subject any securities of MutualFirst to any arrangement
or agreement with respect to the voting thereof (other than any such voting
trust, arrangement or agreement solely among the Ancora Parties) except as
expressly set forth in this Agreement (for the benefit of clarification and the
avoidance of doubt, this provision shall not prohibit changes in the membership
of the group involving the Ancora Parties as long as any additional member(s)
agrees to be bound by the terms of this Agreement);

  

(iv)            acquire, offer or propose to acquire or agree to acquire,
directly or indirectly, alone or in concert with others, by purchase, tender,
exchange or otherwise, (a) any of the assets, tangible and intangible, direct or
indirect, of MutualFirst or (b) direct or indirect rights, warrants or options
to acquire any assets of MutualFirst;

  

(v)            arrange, or in any way participate, directly or indirectly, in
any financing (except for margin loan financing for shares beneficially owned)
for the purchase of any securities or securities convertible or exchangeable
into or exercisable for any securities or assets of MutualFirst;

  

(vi)            otherwise act, alone or in concert with others, propose or seek
to offer to MutualFirst or any of its stockholders any business combination,
restructuring, recapitalization or similar transaction to or with MutualFirst or
the Bank or otherwise seek, alone or in concert with others, to control or
change the management, Board of Directors or policies of MutualFirst or the
Bank, propose or seek any amendment, waiver or modification of the articles of
incorporation or bylaws of MutualFirst, nominate any person as a director of
MutualFirst who is not nominated by the then incumbent directors (provided that
if there is a vacancy on the MutualFirst Board of Directors the Ancora Parties
may submit suggestions on a confidential basis to the MutualFirst Board of
Directors or the Nominating Committee of the MutualFirst Board of Directors for
nominees to the Board of Directors pursuant to the nomination policy adopted by
the Board of Directors), or propose any matter to be voted upon by the
stockholders of MutualFirst;

  



 

 

 

(vii)            directly or indirectly, sell, transfer or otherwise dispose of
any interest in the shares of MutualFirst common stock beneficially owned by the
Ancora Parties to any person that would reasonably be understood to be the
beneficial owner of 5% or more of the outstanding shares of MutualFirst common
stock, except in a transaction approved by the MutualFirst Board of Directors;

  

(viii)            except in connection with the enforcement of this Agreement,
initiate or participate, by encouragement or otherwise, in any litigation
against MutualFirst or the Bank or their respective directors or officers, or in
any derivative litigation on behalf of MutualFirst, except for testimony which
may be required by law; or

  

(ix)            announce an intention to do, or enter into any arrangement or
understanding with others to do, or advise, assist or encourage others to do,
any of the actions restricted or prohibited under clauses (i) through (viii) of
this Paragraph 2, publicly announce or disclose any request to be excused from
any of the foregoing obligations of this Paragraph 2 or otherwise take or cause
any action or make any statement inconsistent with any of the foregoing.

  

At any MutualFirst annual meeting of stockholders during the Standstill Period,
the Ancora Parties agree: (1) to vote all shares of MutualFirst they or any of
them beneficially own in favor of the nominees for election or reelection as
director of MutualFirst selected by the Board of Directors of MutualFirst and
agree otherwise to support such director candidates, and (2) with respect to any
other proposal submitted by any MutualFirst stockholder to a vote of the
MutualFirst stockholders, to vote all of the MutualFirst shares they
beneficially own in accordance with the recommendation of the MutualFirst Board
of Directors with respect to any such stockholder proposal.

  

Notwithstanding anything in this Agreement to the contrary, nothing herein will
be construed to limit or affect:  (1) any action or inaction by Mr. Bernard or
the Substitute in his capacity as a member of MutualFirst's Board of Directors
or the Bank's Board of Directors, provided he acts in good faith in the
discharge of his fiduciary duties as a Board member; or (2) the ability of the
Ancora Parties to engage in discussions relating to the topics listed in
Paragraph 2 of this Agreement directly with the President and Chief Executive
Officer of MutualFirst, or upon invitation, with other members of management or
the Board of Directors of MutualFirst.

  

The "Standstill Period" shall begin as of the date of this Agreement and shall
remain in full force and effect until the close of business on the date of the
2019 annual meeting of stockholders of MutualFirst.

  

Notwithstanding anything in this Agreement to the contrary, at the sole option
of MutualFirst, the Standstill Period may be terminated by MutualFirst in the
event that the beneficial ownership of the Ancora Parties decreases below 5% of
the outstanding shares of MutualFirst common stock (in which event Mr. Bernard
or the Substitute, as the case may be, shall promptly submit his resignation as
a director of MutualFirst and the Bank).

  



 

 

 

3.       Non-Disparagement

 

During the Standstill Period, the Ancora Parties agree not to disparage
MutualFirst or any officers, directors (including director nominees) or
employees of MutualFirst or its affiliates or subsidiaries in any public or
quasi-public forum, and MutualFirst agrees not to disparage any of the Ancora
Parties or any officers, partners or employees of the Ancora Parties in any
public or quasi-public forum.

  

4.       Ancora Nominees

  

MutualFirst agrees that if either Mr. Bernard or any Substitute is unable to
serve as a director, resigns as a director or is removed as a director of
MutualFirst or the Bank prior to the expiration of the Standstill Period, then
the MutualFirst or the Bank Board of Directors, as applicable, shall appoint a
substitute director, selected by the Ancora Parties and subject to the approval
of the applicable Board of Directors, in its discretion, after exercising its
fiduciary duties in good faith, which approval shall not be unreasonably
withheld or delayed (any such substitute director, a "Substitute"), to fill the
resulting vacancy in the class of directors with terms expiring at the
conclusion of the 2020 annual meeting of stockholders.

  

5.       Authority

  

Each of the Parties that is a corporation or other legal entity and each
individual Party executing this Agreement on behalf of a corporation or other
legal entity, represents and warrants that: (a) such corporation or other legal
entity is duly organized, validly authorized and in good standing, and possesses
full power and authority to enter into and perform the terms of this Agreement;
(b) the execution, delivery and performance of the terms of this Agreement have
been duly and validly authorized by all requisite acts and consents of the
company or other legal entity and do not contravene the terms of any other
obligation to which the corporation or other legal entity is subject; and (c)
this Agreement constitutes a legal, binding and valid obligation of each such
entity, enforceable in accordance with its terms.

  

 

 

  

6.       Expenses

  

All costs and expenses incurred in connection with this Agreement shall be paid
by the party incurring such expenses.

  

7.       Amendment in Writing

  

This Agreement and each of its terms may only be amended, waived, supplemented
or modified in a writing signed by the signatories hereto or their respective
successors and assigns.

  

8.       Governing Law/Venue/Jurisdiction

  

This Agreement, and the rights and liabilities of the Parties hereto, shall be
governed by and construed in accordance with the laws of the State of Maryland
without regard to conflict of law provisions.  The venue and jurisdiction for
adjudication of any and all disputes between the Parties to this Agreement shall
be in the State of Maryland Circuit Court in and for Baltimore County.

  

9.       Notice of Breach and Remedies

  

The Parties expressly agree that an actual or threatened breach of this
Agreement by any Party will give rise to irreparable injury that cannot
adequately be compensated by damages. Accordingly, in addition to any other
remedy to which it may be entitled, each Party shall be entitled to seek a
temporary restraining order or injunctive relief to prevent a breach of the
provisions of this Agreement or to secure specific enforcement of its terms and
provisions.

  

The Ancora Parties expressly agree that they will not be excused or claim to be
excused from performance under this Agreement as a result of any material breach
by MutualFirst unless and until MutualFirst is given written notice of such
breach and thirty (30) business days either to cure such breach or for
MutualFirst to seek relief in court.  If MutualFirst seeks relief in court, the
Ancora Parties irrevocably stipulate that any failure to perform by the Ancora
Parties shall be deemed to constitute irreparable harm under this Agreement,
therefore MutualFirst shall not be required to provide further proof of
irreparable harm in order to obtain equitable relief and the Ancora Parties
shall not deny or contest that such circumstances would cause MutualFirst
irreparable harm.  If, after such thirty (30) business day period, MutualFirst
has not either reasonably cured such material breach or obtained relief in
court, the Ancora Parties may terminate this Agreement by delivery of written
notice to MutualFirst.

  

MutualFirst expressly agrees that it will not be excused or claim to be excused
from performance under this Agreement as a result of any material breach by the
Ancora Parties or any of them unless and until the Ancora Parties are given
written notice of such breach and thirty (30) business days either to cure such
breach or for the Ancora Parties to seek relief in court.  If the Ancora Parties
seek relief in court, MutualFirst irrevocably stipulates that any failure to
perform by MutualFirst shall be deemed to constitute irreparable harm under this
Agreement, therefore the Ancora Parties shall not be required to provide further
proof of irreparable harm in order to obtain equitable relief and MutualFirst
shall not deny or contest that such circumstances would cause the Ancora Parties
irreparable harm.  If, after such thirty (30) business day period, the Ancora
Parties have not either reasonably cured such material breach or obtained relief
in court, MutualFirst may terminate this Agreement by delivery of written notice
to the Ancora Parties.

  



 

 

 

10.       Counterparts

  

This Agreement may be executed in counterparts, each of which shall be
considered to be an original or true copy of this Agreement.  Faxed or emailed
signatures shall be presumed valid.

  

11.       Nonwaiver

  

The failure of any one of the Parties to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver thereof
or deprive the Parties of the right thereafter to insist upon strict adherence
to that term or any other term of this Agreement.

  

12.       Disclosure of This Agreement

  

The parties contemplate that the Ancora Parties will file a Schedule 13D
amendment attaching this Agreement, that MutualFirst will file a Form 8-K
attaching this Agreement and that during the Standstill Period there will be no
other public comments (except as required by applicable law, including
regulations of the Securities and Exchange Commission) by the Parties regarding
this Agreement other than a press release by MutualFirst factually summarizing
this Agreement and referring to the Form 8-K filing, which press release shall
be subject to prior approval by the Ancora Parties (such approval not to be
unreasonably withheld).

  

13.       Entire Agreement

  

This Agreement constitutes the full, complete and entire understanding,
agreement, and arrangement of and between the Parties with respect to the
subject matter hereof and supersedes any and all prior oral and written
understandings, agreements and arrangements between them other than the
confidentiality agreement between the parties dated September 8, 2017.  There
are no other agreements, covenants, promises or arrangements between the Parties
other than those set forth in this Agreement (including the attachments hereto).

 

 

 

  

14.       Notice

  

All notices and other communications which are required or permitted hereunder
shall be in writing, and sufficient if by same-day hand delivery (including
delivery by courier) or sent by fax, addressed as follows:

  

If to MutualFirst: 

 

David W. Heeter

President and Chief Executive Officer

MutualFirst Financial, Inc.

110 E. Charles Street

Muncie, IN 47305

Fax: (765) 213-2981

  

with a copy, which will not constitute notice, to:

  

James S. Fleischer, Esq. and

Martin L. Meyrowitz, P.C.

Silver, Freedman, Taff & Tiernan LLP

3299 K Street, N.W., Suite 100

Washington, DC  20007

Fax: (202) 337-5502

 

If to the Ancora Parties:

  

Frederick DiSanto

James M. Bernard

Ancora Advisors, LLC

6060 Parkland Boulevard, Suite 200

Cleveland, OH 44124

   

15.       Termination

  

This Agreement shall cease, terminate and have no further force and effect upon
the expiration of the last day of the Standstill Period as set forth in Section
2, unless earlier terminated pursuant to Section 9 hereof or by mutual written
agreement of the Parties.

 



 

 

 

16.       Further Assurances

  

The Ancora Parties and MutualFirst agree to take, or cause to be taken, all such
further or other actions as shall reasonably be necessary to make effective and
consummate the transactions contemplated by this Agreement.

  

17.       Successors and Assigns

  

All covenants and agreements contained herein shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.

  

18.       No Third-Party Beneficiaries

  

This Agreement is solely for the benefit of the parties and is not enforceable
by any other person.

 

 

 

[Signature page follows]

  

 

 

  

 

IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement on the
date set forth below.

  

Dated:March 16, 2018

   

For: Ancora Advisors, LLC       Ancora Trust       Ancora Income Fund      
Ancora Equity Fund       Ancora Special Opportunity Fund       Ancora/Thelen
Small-Mid Cap Fund       Ancora MicroCap Fund       Merline Partners       AAMAF
LP       Birchwald Partners LP       Ancora Catalyst Fund LP       Pondfield LP
      Ancora Greater China Fund LP       Ancora Family of Mutual Funds      
Employees of Ancora Advisors LLC   /s/ James M. Bernard   Owners of Ancora
Advisors LLC   James M. Bernard, Individually         By: /s/ Frederick DiSanto
      Frederick DiSanto       Chief Executive Officer             For:
MutualFirst Financial, Inc.             By:   /s/ David W. Heeter       David W.
Heeter       President and Chief Executive Officer    

  



 

